Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references cited in parent application 16/534,565 have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1), unless cited by the Examiner on form PTO-892. In order to have the references not listed by the Examiner on form PTO-892 printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or cited in the parent application, they have not been considered.
Drawings
The drawings are objected to because they are in color and applicants have not meet any of the requirements necessary for color photographs to be accepted.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
  Paragraphs [015], [033] and [078] teach the water activated or hardenable binder can be “polymer with ethanol”. This phrase does not clearly define the binder since it reads on all polymers in ethanol and a large number of polymers in ethanol, like acrylates and epoxies, are not water hardenable. 
In paragraph [036], “glitters” should be “glitter” to match the terminology in the rest of the disclosure. 
Pargraph [062] teaches the aggregate has a particle size between 300 microns and 9 mm and further optionally between 75 microns and 4.75 mm. This teaching is confusing since these two ranges cover different size ranges. Thus it is unclear if applicants means that the size range is 0.3-9 mm or 0.075-4.75 mm. Also in pargraph [062] “standard ASTM C-144” should be “ASTM C-144 specification”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-43 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 31-43 are directed to a process for forming a hardened water-resistant photoluminescent by providing a dry premixed photoluminescent composition and distributing water onto a layer formed of the dry composition. This process is not found in the specification. The process teaches, in paragraphs [044] and [086] the process of claims 44 and 45 but there is no teaching or suggestion in the specification of the generic process of claim 31 where water is applied to a layer formed of the dry composition where the layer has any shape or is present in any location. Thus the claimed process of claims 31-43 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 33 and 47 teach the solid aggregates have a particle size ranging from 75 microns to 9.50 mm. Paragraph [062] in the specification taches the aggregate have a particle size ranging from 75 microns to 4.75 mm or 300 micron to 9.00 mm. Neither of these taught size ranges correspond with the claimed size range. Thus the claimed subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 46-50 are directed to a joint between pavers or stones produced by the process of claim 31, but the process of claim 31 would not produce a joint between pavers or stone. There is no teaching in the method of claim 31 to apply a composition comprising a solid aggerate, a photoluminescent particulate component and a water-activated binder to the spaces between pavers or stones so as to form a joint between the pavers or stones. Therefore these claims are indefinite. It is noted that claim 44 teaches a method for forming a joint between pavers or stones. Thus it appears claims 46-50 should refer to claim 44, not claim 31. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 32, 34-38, 44-46 and 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2005/0160637.
Paragraphs [0035]-[0063] teaches a polymeric joint material for interlocking pavers and the method for making the joints. Paragraph [0038] teaches the joint material can be made photoluminescent by including luminescent material in the form of a powder with the taught binders and taught polymer pieces, which read upon the claimed solid aggregates. It is noted photoluminescent materials, by definition, emit light when photoexcited. The photoluminescent material can be powders of copper activated zinc sulfide, strontium aluminate activated with europium ions and alkaline earth aluminate phosphors, which include the claimed calcium aluminates. The water activate binders can be composed of psyllium-based binders, which are known to include psyllium husks, such as the taught Sandlock® and Stabilizer® binders or the water-activatable binder of US 5,686,180, which comprises starch (hydrocolloid) and polyacrylamide. These binders read upon those claims and therefore are translucent to transparent. The aggregate can be composed of polymeric particles or a mixture of polymeric particles and aggregates conventionally used in polymeric joint material for interlocking pavers, such as sand (para 47). The polymeric particles can be recycled plastics (para 37). The taught process is to provide a dry premixed composition of aggregates, a photoluminescent material and a water activated binder, spreading the composition onto a surface having joints, such as pavers having spaces between them by sweeping, compacting the composition once it is in the open spaces so as to form a layer and then applying water to the compacted layer to form a hardened water-resistance photoluminescent joint (para 49-58). This taught process and resulting joint read upon the claimed process and photoluminescent joint between pavers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 40, 41 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2005/0160637 as applied to claims 31 and 46 above, and further in view of Sandlock Architectural Product Specification. 
 As discussed above, U.S. patent application publication 2005/0160637 teaches a process for filling joints in pavers, and the resulting hardened joint, using Sandlock® as a binder and a mixture of powder luminescent material, sand and polymeric particles. It is noted photoluminescent materials, by definition, emit light when photoexcited. U.S. patent application publication 2005/0160637 indicates that the particle size of the taught aggregates should be the same as those conventionally used in polymeric joint material for interlocking pavers (para 37). This size, as taught by the Sandlock Architectural Product Specification, is between 150 microns to 9.5 mm or between 75 microns to 4.75 microns. These ranges fall within the size range of claims 33 and 47. This size range falls within the claimed aggregate size range. The Sandlock Architectural Product Specification teaches that the 3-4 lbs of Sandlock is used per 100 lbs of joint sand. Given this teachings, one of ordinary skill in the art would have found it obvious to use 3-4 lbs of Sandlock per 100 lbs of the mixture of luminescent particles and aggregate to produce the joint premixed composition of U.S. patent application publication 2005/0160637. This means that the joint premixed composition of U.S. patent application publication 2005/0160637 contains about 2.9-3.8 wt% binder with respect to the composition. This amount falls within the claimed binder amount range. While the references do not teach the amount of photoluminescent particles present in the taught premixed joint composition, one of ordinary skill in the art knows that the amount must be that sufficient for the hardened joint composition to be photoluminescent. One of ordinary skill in the art would expect that this effective amount would at least overlap the claimed range, absent any showing to the contrary, since the claimed amount is the amount must be that sufficient for the hardened joint composition to be photoluminescent. The reference suggest the claimed method and joint.
Allowable Subject Matter
Claims 39, 42 and 43 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of preforming the process of claim 44 where the water-activated binder is made or particles having a particle size of 75 microns to 9.5 mm. There is no teaching or suggestion in the cited art of record of preforming the process of claim 44 where the dry premixed photoluminescent composition comprises solid aggregates, a photoluminescent particulate component, a water-activated binder and at least one additive selected from the group consisting of an anti-leaching agent, a hydrophilic agent, a pH-control agent, water-resistance agent and a dust control agent. 
Conclusion
U.S. patent 11,299,423 is cited as of interest since it teaches a hardened water-resistant photoluminescent composition for producing photoluminescent joints between pavers or stones, but it has an effective filing date after applicant’s effective filing date. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
12/9/22